Co wma Ss HR UO Be we NYS

NM 8B bt Bt 8h WN BR NRO ONE OE RE SP Re SP SE SO le
co nt DR th BB WwW we SF CO BO oO I DO UE FP WO NY KF &

 

 

 

 

 

 

 

 

 

 

 

 

 

———FILED —__. RECEIVED
——— ENTERED _____ SERVED ON
COUNSEL/PARTIES OF RECORD
NOV -5 2019
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:18-CR-148-JCM-NJK
Plaintiff, Final Order of Forfeiture
Vv.
LUIS ANGEL VICENTE MARTIN
GUDIEL,
Defendant.
The United States District Court for the District of Nevada entered a Preliminary

Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §
2253(a)(1) and 2253(a)(3) based upon the plea of guilty by Luis Angel Vicente Martin
Gudiel to the criminal offenses, forfeiting the property set forth in the Plea Agreement and
the Forfeiture Allegation of the Criminal Indictment and shown by the United States to
have the requisite nexus to the offense to which Luis Angel Vicente Martin Gudiel pled
guilty. Criminal Indictment, ECF No. 17; Change of Plea, ECF No. 62; Plea Agreement,
ECF No. 63; Preliminary Order of Forfeiture, ECF No. 65.

This Court finds that the United States may amend this order at any time to add
subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States published the notice of forfeiture in accordance
with the law via the official government internet forfeiture site, www.forfeiture.gov,
consecutively from June 13, 2019, through July 12, 2019, notifying all potential third parties
of their right to petition the Court. Notice of Filing Proof of Publication, ECF No. 66.

 
mo wo YN DW UO BR WwW HB eR

tS NM B&B NM NM Bw HN Bw NO Be Se Se Oo SPF SPO SEO SE llr

 

 

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and-interests in the property
hereinafter described are condemned, forfeited, and vested in the United States pursuant to
Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(¢)(2); 18 U.S.C. § 2253(a)(1)
and 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law: iPhone
Cell Phone, Model: Ai778 Bearing IMEI 356559089563618 (property).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to,all counseLaf record.

DATED AS Gu 1S , 2019.

 

C ALgluun|

HO LE JAMES C. MAHAN
UNITEDSTATES DISTRICT JUDGE

 

 
—_

LS ee so sO
(oo an >) Oe ~  . o  ©  © + 2)  .  -  o  ]

 

 

CERTIFICATE OF SERVICE
A. copy of the foregoing was served upon counsel of record via Electronic Filing on

November 4, 2019.

/s/ Heidi L. Skillin
HEIDI L. SKILLIN
FSA Contractor Paralegal

 
